     Case 3:20-cv-00120-JPB Document 9 Filed 08/19/20 Page 1 of 3 PageID #: 60




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

JOSHUA JAY BERKEY,

               Petitioner,

v.                                                      CIVIL ACTION NO. 3:20-CV-120
                                                        CRIM. ACTION NO. 3:07-CR-94
                                                        (BAILEY)
UNITED STATES OF AMERICA,

               Respondent.


                ORDER ADOPTING REPORT AND RECOMMENDATION

        The above-styled mailer came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Civ. Action No.

3:20-CV-120, Doc. 7; Crim. Action No. 3:07-CR-94, Doe. 200]. Pursuant to this Court’s

Local Rules, this action was referred to Magistrate Judge Mazzone for submission of a

proposed report and a recommendation (“R&R”).         Magistrate Judge Mazzone filed his

R&R on July 29, 2020, wherein he recommends that petitioner’s Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody be
dismissed. For the reasons that follow, this Court will adopt the R&R.

        Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a   de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes
  Case 3:20-cv-00120-JPB Document 9 Filed 08/19/20 Page 2 of 3 PageID #: 61




only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47 (4th Cir. 1982).

       In addition, failure to file timely objections constitutes a waiver of de novo review and

the right to appeal this Court’s Order. 28 U.S.C.    § 636(b)(1);   Snyder v. Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. flames v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.      § 636(b)(1) and Rule 72(b)(2) of the
Federal Rules of Civil Procedure. Having filed no objections within that time frame,

petitioner has waived his right to both de novo review and to appeal this Court’s Order

pursuant to 28 U.S.C.    § 636(b)(1). Consequently, the R&R will be reviewed for clear error.
       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Civ. Action No. 3:20-CV-120, Doc. 7; Crim. Action No.

3:07-CR-94, Doc. 200] should be, and is, hereby ORDERED ADOPTED for the reasons

more fully stated in the magistrate judge’s report. Accordingly, this Court ORDERS that

petitioner’s 28 U.S.C.    § 2255 Motion to Vacate, Set Aside, or Correct Sentence by a
Person in Federal Custody [Civ. Action No. 3:20-CV-120, Doc. 1; Crim. Action No. 3:07-

CR-94, Doc. 192] be DISMISSED.            This Court further DIRECTS the Clerk to enter


                                               2
  Case 3:20-cv-00120-JPB Document 9 Filed 08/19/20 Page 3 of 3 PageID #: 62




judgment in favorof the respondent and to STRIKE CIVILACTION NUMBER 3:20-CV-1 20

from the active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: August           2020.



                                             UNITED STATES DISTRICT JUDGE




                                            3
